Exhibit 10.9

AGREEMENT

This agreement (the “Agreement”) is made as of October 14, 2008, by and between
Real Goods Solar, Inc., a Colorado corporation (together with its affiliates,
“RGSI”) and D. Thompson McCalmont (“Employee”).

Whereas, RGSI desires to hire Employee and Employee desires to accept such
employment;

Now, therefore, in exchange for the mutual covenants set forth below and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged by both parties, RGSI and Employee agree as follows.

1. Employment. Pursuant to this Agreement, RGSI hereby employs Employee to serve
initially as President of Regrid Power, Inc., reporting to RGSI’s Chairman, and
Employee will earn a salary of $160,000 per annum, payable biweekly on a basis
consistent with RGSI’s customary payroll practices. Employee will become the CEO
of RGSI, will be appointed as a member of the RGSI Board of Directors, and his
salary will increase to $180,000, upon the later to occur of (i) November 15,
2008, or (ii) the date that RGSI files its Form l0-Q for the period ended
September 30, 2008. This Agreement will have an initial term that commences on
the date hereof, and ends on March 31, 2010, and will automatically renew
thereafter for up to two successive one-year terms unless either party gives
written notice of termination to the other party at least 90 days prior to the
end of the then-current term. Employee’s base salary will be reviewed annually
and subject to possible increase by the RGSI Board of Directors. Employee will
be based at RGSI’s Campbell, California office (or within a reasonable distance
of that location, in the event that RGSI’s relocates that office), and will have
business travel obligations as required by RGSI’s business, or as reasonably
required by RGSI’s Chairman or Board of Directors, from time to time. Employee
will be entitled to participate in the employee benefit plans made available to
similarly-positioned employees at RGSI throughout this period. Starting
January 1, 2009, Employee will participate in RGSI’s performance-based bonus
program and will be eligible to a bonus of up to a target of 50% of his base
salary, based on the achievement of certain individual and corporate business
goals to be specified annually by the RGSI Board of Directors. With respect to
all bonuses paid by RGSI, Employee must be an active RGSI employee at the time
the bonus is paid in order to be eligible to receive it.

In the event that RGSI terminates Employee’s employment for “cause,” as defined
below, Employee will be entitled to be paid through the date of such
termination, and will not be entitled to any further compensation from RGSI. All
previously unreimbursed business expenses incurred on RGSI’s behalf by Employee
will be reimbursed promptly after the termination of his employment upon RGSI’s
receipt of customary expense and business purpose documentation.

2. Nondisparagement and Further Assistance. During Employee’s employment and
thereafter, Employee agrees that he will not make any disclosure, issue any
public or private statements or otherwise cause to be disclosed any information
which is designed, intended or might reasonably be anticipated to discourage
RGSI’s suppliers, customers or employees from doing business with RGSI, or
otherwise make any statement or disclosure that could reasonably be anticipated
to have a negative impact or create an adverse impression on RGSI. During
Employee’s employment and thereafter, RGSI agrees that it will not make any
disclosure, issue any public of private statements or otherwise cause to be
disclosed any information which is designed, intended or might reasonably be
anticipated to have a negative impact or create an adverse impression on
Employee. During Employee’s employment and thereafter, he will provide
reasonable assistance as reasonably requested by RGSI in connection with actions
taken by Employee while employed by RGSI, including but not limited to
reasonable assistance in connection with any lawsuits or other claims brought by
or against RGSI and arising from events during the period in which Employee was
employed. Following any termination of employment and for a period of five years
thereafter, in exchange for payment at a rate of $250.00 per hour and subject to
reasonable requirements of work or personal commitments that Employee has at the
time of the request, Employee will provide consulting services and assistance in
connection with any lawsuits, claims or similar matters arising from events
during the period in which Employee was employed.



--------------------------------------------------------------------------------

3. Nondisclosure of Confidential Information. Employee agrees (i) not to
disclose to any third party any trade secrets or any other nonpublic
confidential information of RGSI (including but not limited to cost or pricing
information, customer lists, contracts with third parties, commission and
royalty plans, supply information, internal business procedures, market studies,
expansion plans, business and strategic plans, potential acquisitions, terms of
any acquisition or potential acquisition or the existence of any negotiations
concerning the same or any similar non-public information relating to RGSI’s
internal operations, business policies or practices) acquired during Employee’s
employment by RGSI or after the termination of such employment, or (ii) use or
facilitate the use of any of RGSI’s trade secrets or confidential information in
any way to compete (directly or indirectly) with RGSI or in any other manner
adverse to RGSI. Notwithstanding the above, Employee shall not have liability to
RGSI with regard to any such information which: (i) was in the public domain at
the time it was disclosed by RGSI or has entered the public domain through no
fault of Employee; (ii) was known to Employee, without restriction, at the time
of disclosure, as demonstrated by files in existence at the time of disclosure;
(iii) becomes known to Employee, without restriction, from a source other than
by RGSI without breach of this Agreement by Employee and otherwise not in
violation of RGSI’s rights; or (iv) is disclosed pursuant to the order or
requirement of a court, administrative agency, or other governmental body;
provided, however, that Employee shall provide prompt notice of such court order
or requirement to the Company to enable the Company to seek a protective order
or otherwise prevent or restrict such disclosure.

4. Non-Competition. Provided that Employee is compensated pursuant to the terms
of this Agreement, Employee agrees that, without the prior written consent of
RGSI, signed by RGSI’s Chief Executive Officer, Employee will not at any time
during his employment or a period of 24 months following such employment:
(i) accept employment with, serve as a consultant to, or accept compensation
from any person, firm or corporation (including any new business started by
Employee, either alone or with others) whose business, products and or services
compete with those offered by RGSI on the most recent date that Employee was
associated with RGSI’s business, in any geographic market in which RGSI is then
doing business, or (to Employee’s knowledge) in which RGSI has developed
specific plans to enter and do business, (ii) contact or solicit any of RGSI’s
customers or business partners for the purposes of diverting any existing or
future business of such customers to a competing source, (iii) contact or
solicit any of RGSI’s vendors (directly or indirectly) for the purpose of
causing, inviting or encouraging any such vendor to alter or terminate his, her
or its business relationship with RGSI, or (iv) contact or solicit any of RGSI’s
employees (directly or indirectly) for the purpose of causing, inviting or
encouraging any such employee to alter or terminate his, her or its employment
relationship with RGSI. Notwithstanding the foregoing, nothing herein shall
prevent the ownership by Employee of stock of RGSI or of less than 2% of the
stock of any publicly-held corporation whose stock is traded on a national
securities exchange or in the over-the-counter market. This non-competition
covenant will not preclude Employee from working in any sector of the solar
power industry in which RGSI does not compete.

RGSI will be entitled to enforce its rights under this Agreement specifically,
to recover damages by reason of any breach of any provision of this Agreement
and to exercise all other rights to which it may be entitled. Employee agrees
and acknowledges that money damages may not be an adequate remedy for breach of
the provisions of this Agreement and that RGSI may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

Employee agrees that this covenant is reasonable with respect to its duration,
geographic area and scope. It is the desire and intent of the parties that the
provisions of this Section 4 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular portion of this Section 4
shall be adjudicated to be invalid or unenforceable, this Section 4 shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 4 in the particular jurisdiction in which such adjudication is made.

5. Definition of “Cause” in Connection with Termination of Employment. For
purposes of this Agreement, RGSI shall have the right to terminate Employee’s
employment for “cause” if during his employment (i) Employee commits a felony
(or enters a plea of nolo contendere) that could be injurious to RGSI or its
reputation, (ii) Employee substantially fails to perform duties as an

 

2



--------------------------------------------------------------------------------

employee and officer of RGSI that were reasonably assigned by RGSI’s Chairman or
its Board of Directors, which failure is not corrected within 14 days after
written notice is provided by RGSI, or (iii) there is a final determination by a
court or arbitrator of competent jurisdiction that Employee violated or breached
a material provision of this or any other agreement between RGSI (or its
corporate affiliates) and Employee.

6. Binding Effect; No Third Party Beneficiaries. This Agreement shall be binding
upon and inure to the benefit of RGSI and Employee and their respective heirs,
representatives, successors and permitted assigns. This Agreement shall not
confer any rights or remedies upon any person other than RGSI and Employee and
their respective heirs, representatives, successors and permitted assigns.

7. Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes any prior understandings, agreements, or representations
by or between the parties, written or oral, to the extent they related in any
way to the subject matter hereof.

8. Choice of Law. To the extent not superseded by federal law, the laws of the
state of Colorado shall control in all matters relating to this Agreement and
any action relating to this Agreement must be brought in Denver, Colorado. The
parties agree that if any litigation or other form of dispute resolution arises
in connection with the matters addressed in this Agreement, the expenses
(including all legal fees and expenses) of the prevailing party will be paid by
the losing party; if both parties prevail in part, the parties will request that
the court or other dispute resolution intermediary allocate responsibility for
such expenses in proportion to the merits of each party’s position, in a manner
consistent with the intention of this section.

9. Notice. All notices, requests, demands, claims, and other communications
under this Agreement shall be in writing. Any notice, request, demand, claim, or
other communication under this Agreement shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient at
the address set forth below the recipient’s signature to this Agreement. Either
party to this Agreement may send any notice, request, demand, claim, or other
communication under this Agreement to the intended recipient at such address
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Either
party to this Agreement may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other party notice in the manner set forth in this section.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  EXECUTED as of the date set forth above.   Real Goods Solar, Inc.   By:  

/s/ John R Jackson

  Name:  

JOHN R JACKSON

  Title:  

VP

Address: Real Goods Solar, Inc.; 833 W. South Boulder Rd., Box 3556, Boulder, CO
80307;

      Attn: Jirka Rysavy

  D. Thompson McCalmont  

/s/ D. Thompson McCalmont

  D. Thompson McCalmont, Individually   Address:  
4083 El Cerrito Rd., Palo Alto, CA 94306

 

3